Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/13/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 23-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Tao et al. US 20090124290 A1. Hereinafter referred to as Tao.
	Claim interpretation: the limitation “reduced-layer data communication” is interpreted to mean using a subset of the set of antenna for communication at the UE.
	Regarding claim 1, Tao with reference to figures 1A and 4,  discloses a method for wireless communication by a mobile station (claimed user equipment (UE)) comprising multiple antennas, the method comprising:

Tao with reference to figure 1B, discloses channel state information (CSI) 111 is acquired 110 for the channel 104 between each mobile station in the set of mobile stations and the base station. The CSI can be acquired from previously transmitted frames, or on demand. For the one or more designated mobile stations the CSI is acquired for different subsets of the set of antennas available at the designated mobile stations, see paragraph [0055], (Claimed using, by the UE, the subset of the antennas to perform a channel measurement;  reporting, by the UE, channel state information (CSI) based on the channel measurement); Tao further specifies antenna subset selected for reception on the downlink channel can then be used for transmission on the uplink, paragraph [0051]. (Claimed using, by the UE after reporting the CSI the subset of the antennas for reduced-layer communication to transmit or receive data to or from the network controller).
Note: it is implicit to Tao to have a controller at the base station, thus the claimed controller is implicit to the base station of Tao because a controller is required for the base station to   control the UL and DL data transmissions between the BA and MSs.
Regarding claim 2, as discussed above claim 1, the subset of antenna at the mobile station is selected by the mobile station.
Regarding claim 3, Tao discloses that the CSI can be acquired from previously transmitted frames, or on demand. For the one or more designated mobile stations the CSI is acquired for different subsets of the set of antennas available at the designated mobile stations. See paragraph [0055]. (Claimed the subset of antennas is signaled by the network controller).
Regarding claim 4, Tao discloses exchanging messages between the base station and each designated mobile station to negotiate: a capability of supporting antenna selection at the designated mobile station using SDMA; and a number of the different subsets of the sets of antennas. See claim 3 of Tao. (Claimed the subset of antenna is negotiated between the UE and the network controller).
Regarding claim 5, Tao discloses exchanging messages between the base station and each designated mobile station to negotiate: a capability of supporting antenna selection at the designated mobile station using SDMA; and a number of the different subsets of the sets of antennas. See claim 3 of Tao. (Claimed the subset of antennas for reduced-layer data communication is associated with at least one of a number of antennas required for the channel measurement).
slot k, and then switches to test antenna subset j+1 in the duration of the slot k+1, and so on. This antenna switching process continues until the MS finishes testing all possible antenna subsets, and selects the appropriate antenna subset. See paragraph [0080].  Tao does not explicitly specify receiving, by the UE, information of time intervals for the reduced-laver communication from the network controller. However, the mobile station is implicitly provided prior to defining the subset of antennas to use, with duration of slots to use as evidenced by the slot k and slot k+1. (Claimed receiving, by the UE, information of time intervals for the reduced-laver communication from the network controller).
Regarding claim 8, Tao discloses exchanging messages between the base station and each designated mobile station to negotiate: a capability of supporting antenna selection at the designated mobile station using SDMA; and a number of the different subsets of the sets of antennas. See claim 3 of Tao.  
Regarding claims 23-28 and 30, these claims are directed to reverse steps of respective method 1-6, and 8, therefore, claims 23-28 and 30 are rejected for similar reasons.
Regarding claims 31-32, these claims are directed to a controller performing the reverse steps of method claims 1 and 2 respectively. Equating the base station with the claimed controller, these claims are nothing more that the reverse steps of method claims 1 and 2. Therefore, they are rejected for same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tao.
Regarding claims 21 and 22, these claims are directed to implementing the respective method steps of claims 1 and 2 respectively by the UE using a processor with instructions. However using a processor with instruction is the simplest and cheapest design choice for implementing a corresponding method steps. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the method steps by the MS of Tao using a processor with instructions as notoriously known in the art to reduce cost and design time, a person of skill in the art would recognize the widely known use of processor with instructions. 
 

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al.  20180175983.
Regarding claim 7, Tao discloses with reference to figure 7B, the MS tests antenna subset j using its own pilot pattern during slot k, and then switches to test antenna subset j+1 in the duration of the slot k+1, and so on. This antenna switching process continues until the MS 
Regarding claim 29, claim 29 has the same reverse steps of claim 7, thus it is rejected for the same reasons.
 Response to Arguments
Applicant’s arguments with respect to claims 1-8, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/20/2021